Motion Denied and Order and Dissent to Order filed December 16, 2021.




                                        In The

                      Fourteenth Court of Appeals

                                NO. 14-20-00811-CV

                       ANTHONY SAINT VAL, Appellant

                                           V.
 PATRICIA HILL, VICE-PRESIDENT OF GLENCAIRN ASSOCIATION
                BOARD OF DIRECTORS, Appellee

              On Appeal from the County Civil Court at Law No. 3
                            Harris County, Texas
                       Trial Court Cause No. 1129479

                               DISSENT TO ORDER

      Appellant has filed a letter with the clerk of this court asking the clerk to
inform the court that appellee’s brief, among other things, does not comply with
Texas Rule of Appellate Procedure 38.1. See Tex. R. App. P. 38.1. Appellant
further “holds of the appellee’s brief as invalid, and the appellant will regard this
the same as if the appellee never filed a brief in this case.”

      This court routinely treats letters that do not comply with Texas Rule of
Appellate Procedure 10 as not being motions and has the clerk so notify the parties.
See Tex. R. App. P. 10.1(a). I would do so here, rather than construe the letter as a
motion and deny it on the merits as so construed, especially as I am uncertain
exactly what is the extent of the relief that appellant requests.

      I respectfully dissent.




                                        /s/       Charles A. Spain
                                                  Justice


Panel consists of Chief Justice Christopher and Justices Spain and Wilson (Spain,
J., dissenting).




                                              2